Citation Nr: 1112381	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a shell fragment wound (SFW) of the left thigh, involving muscle group (MG) XIII with retained foreign body and injury to the posterior tibial nerve.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The currently assigned 10 percent rating for residuals of the SFW of the left thigh has been assigned by the RO in accordance with the criteria for rating peripheral nerve damage.  In the decision below, the Board analyzes whether a higher rating based on nerve damage is warranted, and whether a separate rating may be assigned based on separate functional loss due to the muscle damage.

(The issue of entitlement to a rating in excess of 70 percent for PTSD is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's service-connected posterior tibial nerve injury from the left thigh SFW is manifested by sensory symptoms of recurrent pain and hyperesthesia without loss of motor function or control.

2. The Veteran's SFW of the left thigh was a penetrating wound from multiple fragments that required debridement and an approximate two-month period before return to duty; there is a retained foreign body and complaint of weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the posterior tibial nerve injury due to the left thigh SFW have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a (Diagnostic Code 8525) (2010).

2.  The criteria for a separate 10 percent rating for muscle damage of the left thigh with retained foreign body have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73 (Diagnostic Code 5313) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).   The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA letter in January 2007, prior to the initial unfavorable adjudication by the RO in October 2007. 

Through the January 2007 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, to include evidence that he must show that his service-connected disability had increased in severity.  The letter also advised him of how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  Information regarding the substantiation of disability ratings and effective dates was also included.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the SFW claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's private medical records, and the reports of February 2007 and February 2009 VA examinations were reviewed by the AOJ in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for a proper adjudication of the claim decided herein.

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  The Board observes that the examination reports show that neither examiner had access to the claims file; however, this factor alone does not make the examination inadequate if the medical history obtained by the examiner, such as from the Veteran, is accurate.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The February 2007 VA examiner discussed in detail the medical history with respect to the Veteran's service-connected SFW as recited by the Veteran, which is also consistent with the history found in the Veteran's service treatment records.  Further, it should be pointed out that, in an increased rating claim, the current findings are more relevant because it is the present level of disability that is at issue.  Nothing suggests that the lack of a claims file resulted in either examiner documenting findings inconsistent with the medical history outlined in the claims file.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

II.  Analysis

The Veteran contends that his service-connected left thigh fragment wound residuals are more disabling than reflected by the 10 percent rating assigned.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board has considered the propriety of staged ratings in assessing the Veteran's service-connected disability.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Relevant medical evidence consists of service treatment records and VA examinations conducted in February 2007 and February 2009.  Service treatment records show that the Veteran sustained an injury to the left thigh from a rocket-propelled grenade (RPG) in June 1968.  Initially, there was reported to be no artery or nerve involvement.  The wound was debrided, the Veteran was transferred, and approximately five days after the debridement, the wound was sutured.  The Veteran was again transferred and almost three weeks later neuropathy of the left leg secondary to his thigh wound was added as a diagnosis.  Another transfer occurred, and the Veteran was placed on convalescent leave for one month and then discharged to duty in September 1968 with a temporary limited profile.  The neuropathy was described as resolving.  X-rays revealed a small shell fragment in the thigh.  In July 1969, decreased sensation corresponding to the sural nerve distribution was noted, but the physician recommended that the profile be discontinued.  The shell fragment was not removed.  Service treatment records reveal no further complaint, treatment, or diagnosis related to the shell fragment injury or neuropathy.   

With respect to the VA examinations, as discussed above, neither VA examiner had access to the claims file.  However, the in-service history of the SFW elicited from the Veteran was overall an accurate reflection of the in-service events and treatment.  In February 2007, the Veteran indicated that he had had pain in the lateral aspect of the left knee and distal lateral thigh since the injury in service.  He stated that the pain was at a 4 to 5 out of 10, occasionally flaring to 6 or 7 if he stands for more than one hour.  The Veteran related that two to three times per week he would have sharp, shooting pain in the lateral aspect of the left knee and distal thigh, lasting for five to ten minutes.  There was also some mild pain in the lateral aspect of the left foot and left sole.  No swelling or incapacitation was reported.  The Veteran cited fatigue in the left leg, but no focal weakness, and he denied giving way.  

The examiner observed normal gait and freedom of movement.  The neurological examination revealed strength of 5/5.  The left leg was found to be generally smaller than the right leg, but the examiner noted that the Veteran was "right-legged," i.e., he kicks a ball with his right leg, etc.  The examiner stated that there was no focal atrophy or focal weakness of any muscle group in the left leg.  Reflexes were 2+ in the knees and 1+ in the ankles.  Plantar response was flexor, and the sensory examination was normal except for a minimal decreased touch sensation along the lateral aspect of the left lower leg.  The skin was normal.  A 3-inch by 1/2-inch well-healed scar was observed along the lateral distal aspect of the left thigh.  The scar was not tender, inflamed, or attached to underlying tissue.

In February 2009, the Veteran reported that two to three times per month, he would have pain in the posterior thigh and extending into the calf, variable in intensity and usually lasting one to two days.  He denied having lost days at work due to the pain.  Gait and posture remained normal.  The scar was documented as superficial, measuring 9 cm in length and 1 cm in width overall.  There was some mild hypoesthesia along the scar and extending 9 cm above, but no tenderness or discharge.  Also, there was no ulceration, inflammation, edema, keloid formation, induration, instability, inflexibility or breakdown present.  The scar itself did not cause limitation of motion or limited function.  An extension lag of the left knee by 3 degrees and flexion to 140 degrees was observed, but the examiner stated that the limitations were related to the muscles, not to the knee itself.  A slight decrease in girth of the left thigh was found when compared to the right, but the examiner asserted that there was no atrophy obvious to the eye and that it would be difficult to attribute the difference in size to the injury as opposed to a regular difference due to leg dominance.  

The Veteran's service-connected left thigh SFW and residuals have been rated by the RO as 10 percent disabling under Diagnostic Code 5313-8523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of another diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  In this case, the service-connected disability has been rated under criteria pertinent to damage to the anterior tibial nerve. 

Initially, the Board notes that the Veteran's service-connected disability is incorrectly evaluated pursuant to Diagnostic Code 8523.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Diagnostic Code 8523 pertains to the anterior tibial nerve.  The nerve involved in this case is the posterior tibial nerve, which is rated under Diagnostic Code 8525.  The Veteran's disability is currently rated as "moderate," which is assigned 10 percent under either Diagnostic Code 8523 or 8525.  Further, the potential ratings in excess of 10 percent are the same under each code; therefore, the Board sees no prejudice to the Veteran in effecting a change from Diagnostic Code 8523 to Diagnostic Code 8525 to reflect the disability involved.  Moreover, as is evident from the following discussion, the Board determines that the Veteran is entitled to separate ratings under Diagnostic Code 5313 and Diagnostic Code 8525, as opposed to one rating based solely on nerve impairment. 

Diagnostic Code 5313 pertains to disability of MG XIII, which is comprised of posterior thigh group and hamstring complex of 2-joint muscles: 1) Biceps femoris, 2) semimembranosus, and 3) semitendinosus.  The functions of MG XIII include extension of hip and flexion of knee; outward and inward rotation of the flexed knee; and, acting with the rectus femoris and sartorius, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-pulley action at the knee joint.  Under this diagnostic code, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 30 percent rating, and a severe disability warrants a 40 percent rating, the highest rating available under the diagnostic code.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2010).

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2010).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in- service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through-and-through or deep penetrating wound by a small high-velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more Muscle Groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.

Diagnostic Code 8525 pertains to the posterior tibial nerve.  A 10 percent rating is assigned for a moderate disability.  A moderately severe disability warrants a 20 percent rating, and a severe disability is assigned a 30 percent rating.  38 C.F.R. 
§ 4.124a. 

Upon consideration of the relevant medical evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the disability presented by the Veteran's posterior tibial nerve damage.  No loss of strength or motor function was noted.  The only symptoms were sensory in the form of hypoesthesia and recurrent pain.  A wholly sensory nerve disability is to be rated at most as a moderate disability.  A moderate disability pursuant to Diagnostic Code 8525 warrants no more than a 10 percent rating.

However, the Board determines that a separate 10 percent rating is appropriate for the injury to the muscle group itself.  The Board acknowledges that the Court has held that, while it is possible to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Additionally, there is specific instruction in 38 C.F.R. § 4.55 that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).  In this case, the in-service injury has caused nerve damage that results in sensory symptoms that are dissimilar from the muscle problem.  Therefore, a separate rating for the muscle injury is permitted, if compensable in degree. 

Service treatment records reveal that the Veteran's SFW initially required debridement and hospitalization for over a month.  He was then placed on convalescent leave for another month.  Additionally, a fragment was retained in the affected muscle.  Moreover, the Veteran has consistent complaints of weakness in the left leg when compared to the right.  These symptoms alone constitute more than a slight muscle disability.  38 C.F.R. § 4.56(d) (2010).  Therefore, the Board concludes that the Veteran has a moderate disability of MG XIII and assigns a 10 percent rating for that disability.

However, the Board finds that a rating in excess of 10 percent pursuant to Diagnostic Code 5313 is not appropriate.  Service treatment records do not reveal a through-and-through or deep penetrating wound, prolonged infection or sloughing of soft parts.  No intermuscular scarring or binding is present, and the entrance scar is not wide, adherent, or ragged.  There is no loss of deep fascia, muscle substance, strength, endurance, or firm resistance when compared to the right side.  Moreover, there is no inability to keep up with work requirements.  See id.  Accordingly, the criteria for a rating in excess of 10 percent for service-connected SFW injury to the left thigh have not been met.

Finally, the Board observes that the Veteran has a scar associated with his service-connected SFW injury.  However, this scar is superficial, nontender, and nonadherent and does not exhibit inflammation, edema, keloid formation, or loss of tissue.  The scar also covers an area of less than 144 sq. inches (929 sq. cm.)  Therefore a separate evaluation for the scar is not warranted.  38 C.F.R. Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008). 

(The Board observes that the rating criteria for scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  No such request has been made in this case.)

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's thigh fragment wound residuals have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the above, the Board finds that a rating in excess of 10 percent for the injury to the posterior tibial nerve due to the SFW of the left thigh is not warranted under Diagnostic Code 8525.  However, a separate 10 percent rating is warranted for the SFW to the left thigh involving MG XIII under Diagnostic Code 5313.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for posterior tibial nerve damage due to SFW of the left thigh is denied.

A separate rating of 10 percent, but no greater, for muscle group XIII damage due to SFW of the left thigh is granted, subject to the laws and regulations governing the award of compensation benefits.


REMAND

A review of the record indicates that a remand is warranted with respect to the Veteran's PTSD claim as he has indicated that the service-connected disability has increased in severity since his last VA examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent examination, an additional examination is appropriate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The examiner should review the claims file.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in 

order to identify the degree of social and occupational impairment attributable to PTSD. 

The report of the examination should contain a detailed account of all manifestations of the disability found to be present.  A multi-axial assessment should be provided, with a thorough discussion of Axis V, including an explanation of the meaning of the global assessment of function (GAF) score assigned.  The report of examination must include a complete rationale for all opinions expressed. 

After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should return it to the examiner for corrective action.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


